DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,159,797 published on 10/26/2021. This is a statutory double patenting rejection.
Current application 17/487,034	
U.S. Patent No. 11,159,797
1. A method of encoding a video signal comprising: generating, by a pre-processor circuit, a video signal, the video signal including a frame; receiving, by an encoder from the pre-processor circuit, processor information with respect to the video signal, the processor information comprising sharpness values; determining, by the encoder, a sharpness for a region of the frame in the video signal based on the received processor information; classifying the region of the frame into a texture based on the determined sharpness; and modifying, by the encoder, a quantization step size for the region of the frame based on the classified texture for the region of the frame.
1. A method of encoding a video signal comprising: generating, by a pre-processor circuit, a video signal, the video signal including a frame; receiving, by an encoder from the pre-processor circuit, processor information with respect to the video signal, the processor information comprising sharpness values; determining, by the encoder, a sharpness for a region of the frame in the video signal based on the received processor information; classifying the region of the frame into a texture based on the determined sharpness; and modifying, by the encoder, a quantization step size for the region of the frame based on the classified texture for the region of the frame.
2. The method as in claim 1 and further comprising: encoding, by the encoder, the region of the frame using the modified quantization step size.
2. The method as in claim 1 and further comprising: encoding, by the encoder, the region of the frame using the modified quantization step size.
3. The method as in claim 1 wherein the processor information includes automatic exposure data.
3. The method as in claim 1 wherein the processor information includes automatic exposure data.
4. The method as in claim 1, wherein the processor information includes pan, tilt, and zoom information of a video capturing device.
4. The method as in claim 1, wherein the processor information includes pan, tilt, and zoom information of a video capturing device.
5. The method as in claim 1, wherein the processing of the video signal is performed by a pre-processor in communication with a video capturing device.
5. The method as in claim 1, wherein the processing of the video signal is performed by a pre-processor in communication with a video capturing device.
6. The method as in claim 1, wherein the processor information comprises motion stabilization information.
6. The method as in claim 1, wherein the processor information comprises motion stabilization information.
7. The method as in claim 1, wherein the processor information comprises a Bayer histogram; and further comprising initiating, by the encoder, a new group of pictures for encoding based on the Bayer histogram.
7. The method as in claim 1, wherein the processor information comprises a Bayer histogram; and further comprising initiating, by the encoder, a new group of pictures for encoding based on the Bayer histogram.
8. The method as in claim 1, further comprising: determining average RGB values for the region of the frame.
8. The method as in claim 1, further comprising: determining average RGB values for the region of the frame.
9. The method as in claim 8, and further comprising: detecting black bar areas in the frame; and assigning a single quantization step size for macroblocks representing the black bar areas in the frame.
9. The method as in claim 8, and further comprising: detecting black bar areas in the frame; and assigning a single quantization step size for macroblocks representing the black bar areas in the frame.
10. The method as in claim 8, and further comprising: detecting green regions in the frame using the average RGB values; and reducing the quantization step size for macroblocks representing the green regions in the frame.
10. The method as in claim 8, and further comprising: detecting green regions in the frame using the average RGB values; and reducing the quantization step size for macroblocks representing the green regions in the frame.
11. A video system comprising: a video pre-processor configured to generate a video signal, the video signal including a frame; a video encoder coupled to the video pre-processor, the video encoder configured to: receive the video signal from the video pre-processor; and receive processor information with respect to the received video signal, the processor information comprising sharpness values; and a non-transitory computer readable storage medium storing a program for execution by the video encoder, the program including instructions to: determine a sharpness for a region of the frame in the video signal; classify the region of the frame into a texture based on the determined sharpness; and modify a quantization step size for the region of the frame based on the classified texture for the region of the frame.
11. A video system comprising: a video pre-processor configured to generate a video signal, the video signal including a frame; a video encoder coupled to the video pre-processor, the video encoder configured to: receive the video signal from the video pre-processor; and receive processor information with respect to the received video signal, the processor information comprising sharpness values; and a non-transitory computer readable storage medium storing a program for execution by the video encoder, the program including instructions to: determine a sharpness for a region of the frame in the video signal; classify the region of the frame into a texture based on the determined sharpness; and modify a quantization step size for the region of the frame based on the classified texture for the region of the frame.
12. The video system as in claim 11, wherein the processor information includes automatic exposure data.
12. The video system as in claim 11 wherein the processor information includes automatic exposure data.
13. The video system as in claim 11, wherein the processor information includes pan, tilt, and zoom information of a video capturing device.
13. The video system as in claim 11, wherein the processor information includes pan, tilt, and zoom information of a video capturing device.
14. The method as in claim 11, wherein the processor information includes a Bayer histogram; and further comprising initiating, by the encoder, a new group of pictures for encoding based on the Bayer histogram.
14. The method as in claim 11, wherein the processor information includes a Bayer histogram; and further comprising initiating, by the encoder, a new group of pictures for encoding based on the Bayer histogram.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697    

/LIN YE/Supervisory Patent Examiner, Art Unit 2697